Filed 9/10/14 In re Jeremiah P. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re JEREMIAH P., a Person Coming
Under the Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G049561
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP022015)
         v.
                                                                       OPINION
TERESA S.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Deborah C.
Servino, Judge. Affirmed.
                   William D. Caldwell, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Debbie
Torrez, Deputy County Counsel, for Plaintiff and Respondent.
                                             *               *               *
                Teresa S. (mother) appeals from the juvenile court’s order terminating her
parental rights to Jeremiah P. (born July 2010). Mother contends the juvenile court
abused its discretion by denying her modification petition (Welf. & Inst. Code, § 388; all
further statutory references are to this code unless noted) without an evidentiary hearing.
For the reasons explained below, we affirm.
                                              I
                         FACTUAL AND PROCEDURAL BACKGROUND
                On December 11, 2011, Joshua V., the father of Jeremiah’s half-siblings,
called the police after mother refused to resume the care of their children after his visit
with them was over. Mother complained father returned the children early, and she
wanted to attend a party down the street. According to the investigating officers, mother
smelled strongly of alcohol, had bloodshot, watery eyes, and slurred her speech. She
admitted she suffered from depression and had taken antidepressant medication along
with three or four glasses of brandy. Mother declared she did not want to take custody of
the children.
                The officers concluded mother was incapable of caring for Jeremiah and his
older brother Noel (born January 1999)1 and took them into protective custody.
                In the detention report, a social worker noted SSA had been involved with
the family on 11 occasions since 2005. A 2008 report noted mother had a history of
methamphetamine and marijuana abuse and was receiving services from Latino Health
Institute, including parenting, drug relapse counseling, and mental health services. She
was also on antidepressant medication, and a 2009 report stated she had been in crisis for
about 18 months. The report noted the fathers of her children had drug and criminal




       1        Noel’s case is pending before this court (In re Noel P., G049705).

                                              2
histories. In 2010, mother and [Jeremiah’s father] Mario [M.] 2 engaged in domestic
violence. Mother continued to abuse marijuana, even while pregnant and later while
breastfeeding. The family had been homeless, and mother stated she was depressed and
anxious. In November 2011, mother reported she stopped taking prescribed psychotropic
medication because it made her tired. During a conversation with a social worker,
“mother was alternating between laughing and sobbing” and “wearing her bra on the
outside of her clothing.” She was taking pain killers for back pain. She stated she
suffered from depression, anxiety, and admitted she was not doing a good job of
medicating herself. She had numerous prescribed medications, and also a “prescription”
for marijuana. Mother was referred to counseling, but she was terminated for not
participating.
                 Joshua reported mother abused her prescription medication, marijuana, and
alcohol. The children reported mother would not pick them up from school because she
did not have gasoline, and she slept a lot. Mother frequently called Joshua for money,
stating, “I need pot.” Noel reported he provided most of the daily care for his younger
siblings.
                 Mother claimed she was a “‘victim of circumstance.’” The social worker
opined mother “did not accept any responsibility for her current situation.” Mother had
asked father and family members for money so many times they would no longer accept
her calls. She complained Medi-Cal would not pay for her antidepressant medication.
She could not find a job that would accommodate her back pain disability. Mother’s
transient lifestyle and lack of a stable residence “was because ‘[n]one of [her] friends
wanted” to help her. Mother denied being “‘an alcoholic,’” but admitted she was a
“‘pothead,’” explaining marijuana “‘kept [her] grounded. Without marijuana I can’t do


       2      The juvenile court terminated reunification services for Mario M. at the 12-
month review in February 2013. Mario has not appealed from the order terminating his
parental rights.

                                              3
nothing.’” She and Mario met as “pot users” and were just friends when she became
pregnant. She previously used methamphetamine, although she denied current use.
Mother believed she had her situation “‘under control.’” According to the social worker,
mother frequently “interject[ed] unrelated statements throughout the conversation” with
the social worker and “jumped from one topic to another.”
              SSA filed a dependency petition alleging mother failed to protect Noel and
Jeremiah from a substantial risk of serious harm. (§ 300, subd. (b).) The juvenile court
detained the children and ordered SSA to provide the family with reunification services.
The court authorized funding for drug testing and ordered twice-weekly monitored visits
for the parents. The social worker referred mother to drug testing and various resources,
and suggested mother seek an assessment from a mental health provider.
              During her interview with the social worker before the jurisdiction hearing,
mother tended to “jump around in her statements.” She presented a physician’s statement
recommending the use of marijuana. Mother claimed she needed marijuana to get up in
the morning because it relaxed her and “lighten[ed] [her] spirit,” and if she did not “have
it, it’s crazy.” She admitted smoking marijuana before the interview, and explained she
did not have enough money to buy marijuana as often as she liked. She smoked it while
pregnant, and later while nursing Jeremiah because they were homeless and he had a
cold. Mother also took eight prescribed medications for a herniated disk and back pain
caused from a slip and fall accident in 1999, and admitted she took several of the
medications on the day officers placed her children in protective custody. She admitted
she was “‘unstable because [she] blew up on the cop.’” Mother stated she had last used
methamphetamine in 2009, and never participated in a substance abuse program because
she “never had an abuse problem.” She revealed Mario had once “‘smacked’” her in the
mouth, and Noel’s father, Nicholas, currently in prison, was “‘very abusive’” towards
her.



                                             4
              The social worker opined “the mixture of alcohol and prescription
medications impaired the mother’s ability to properly care for and supervise her
children,” and concluded mother was addicted to marijuana, but cautioned that mother
failed to understand she needed substance abuse treatment.
              Orangewood staff reported mother acted strangely and erratically over the
Christmas holidays. She told a staffer she still loved Mario, and asked for advice.
Mother complained about the boys visiting with Jeremiah’s paternal aunt, Rosemary M.,
and made it clear she did not want the boys placed with her. The worker felt mother was
jeopardizing a possible placement.
              In early January 2012, mother submitted on the amended petition based on
SSA’s reports. The court sustained the petition, made jurisdictional and dispositional
findings, and adopted the social worker’s proposed case plan, including a domestic
violence (PEP) program, drug testing and outpatient substance abuse treatment, a 12-step
program, and general counseling. Mother was directed to undergo an evaluation
concerning her prescribed medications. SSA placed the children with Albert P., their
maternal uncle.
              In the initial report for the July 2012 six-month status review, the social
worker explained mother had been difficult to reach, and when they spoke mother had
difficulty focusing and staying on track. Mother described her time spent away from the
children as “‘a vacation’” and expressed doubts about whether she wanted to resume
caring for her children. She visited the children sporadically, and these visits were “not
strong in quality.” Mother had been evicted from her residence, and got into a major auto
accident rendering her car inoperable. The social worker described mother’s case plan
participation as “minimal to none.” She declined counseling, did not provide
documentation showing she had completed a PEP program, stopped taking her prescribed
medication, and declined to participate in drug treatment. She continued using marijuana
“‘as often as [she] could get it.’”

                                             5
              In late June, mother changed her mind and decided she wanted to reunify
with her children. She began participating in a domestic violence program, parenting
classes, and counseling, but decided not to enroll in a drug treatment program because
she felt she did not have a problem. She still had a marijuana card, but claimed she
recently stopped using the drug. She attended Alcoholics Anonymous (AA) meetings
because she felt she did have an “‘issue’ with alcohol.” Her visitation remained
monitored at four hours per week. Albert reported the visits were “inconsistent, and poor
in quality.” Mother often called to cancel or reschedule and spent time during visits
arguing with landlords, boyfriends, and others on her cell phone. Albert’s commitment to
his own children prompted him to ask SSA to move Jeremiah. In August, SSA placed
Jeremiah in a concurrent foster adoptive home with the G.’s.
              At the July 2012 six-month review, the court found mother’s progress with
the case plan was minimal, and continued the case to a 12-month permanency review
hearing.
              By December 2012, mother’s communication with the social worker had
markedly improved, but the social worker characterized her efforts and progress with the
case plan as minimal and recommended termination of reunification efforts. Mother’s
housing situation was unstable, and she had not filled her psychiatric prescriptions,
explaining she could not afford them. She had attended AA/Narcotics Anonymous (NA)
meetings and completed PEP and parenting programs. She also pursued counseling
services, participated in an outpatient program, and submitted to drug testing with no
missed or positive tests. Despite mother’s efforts, the social worker remained “very
concerned as to [mother’s] understanding and ability to understand the information she
should have learned from her various case plan services.” For example, mother admitted
she relapsed on August 25 when she succumbed to peer pressure and decided to smoke
marijuana with some men she met recently. Mother missed some of her monitored visits,
and when visiting she continued to spend time on her cell phone rather than interact with

                                             6
the children. She failed to bring diapers or other basic items to visits with Jeremiah. The
social worker concluded mother’s parenting skills had not improved, nor had she gained
the insight necessary to implement the information she received while attempting to
comply with the case plan.
              Mother contested SSA’s recommendation. In a January 28, 2013
addendum, the social worker reported mother had provided a November 2012 certificate
of completion from a behavioral health outpatient program showing she had attended the
required 22 group sessions and four individual sessions. She also provided proof she
attended AA/NA meetings, and a letter from the county’s Behavioral Health Services
Agency indicating she did not meet the eligibility criteria for specialty mental health
services. She was recently approved for government-subsidized housing and provided a
copy of her lease. She also had completed her first college class and was awaiting
approval for financial aid. She now visited the children on a regular basis. Mother
explained it took her “time ‘away from the kids, to grow up.’” But mother missed a drug
test (considered a positive test) on January 3, and “continued to report her belief that the
[dependency] case was opened [due] to no fault of her own,” claiming she was “not
drunk, and that her only real action was to argue with the police officer.”
              In early February 2013, the social worker confirmed mother had completed
a 10-week parenting program, a 10-week PEP program, and 12 sessions of one-on-one
counseling between May and August 2012. A counselor reported mother did well in
sessions and groups, but mother was “‘emotional’” and believed “she did not need to
attend counseling because she was not at fault for the children’s removal. “ Mother
terminated her counseling sessions because of scheduling issues, stating she wanted to
return to school and work. The counselor opined with continued therapy or parenting
services mother “‘may be capable’” of caring for the children. But mother stated she was
not interested in additional referrals for parenting or other programs, although she
accepted a referral list for AA/NA meetings. Mother’s counselor at the behavioral health

                                              7
outpatient program stated mother “seemed to have incorporated knowledge from her
participation.” Both counselors “expressed hesitation” and “would not be comfortable
with the mother . . . caring for children.”
              Both Noel and Jeremiah were doing well in their placements. Noel was
“conflicted” about visiting with his mother, but was “open” to reunification with her. He
enjoyed his current school and noted he was never able to stay in one school very long
when he lived with mother.
              At the 12-month review held February 26, 2013, mother submitted on
SSA’s reports and proposed orders and findings. Although it characterized mother’s
progress as “minimal,” the juvenile court continued the case for an 18-month review.
The court ordered immediate counseling for mother to address issues in the petition. The
court also directed SSA to transport Noel for visits with mother at a neutral location with
a neutral monitor. The court terminated reunification services for Mario. On March 26,
the court granted the G.’s request for de facto parent status.
              In the June 2013 report for the 18-month review, the social worker again
recommended terminating mother’s reunification services. The social worker noted
mother had secured stable housing, and wanted to reunify with all her children. Mother
was apparently not employed. She had a new boyfriend who wore a wedding band, and
mother was evasive when asked whether he was married. Mother had been participating
in case plan services, and recently began counseling with therapist Richard Kauffman.
Kauffman reported “his clinical impression of the mother was that she suffers from
borderline personality disorder,” citing “mother’s abuse and trauma history, her lack of
acceptance of responsibility of her actions, her pattern of poor choices especially with
relationships, her reactive emotionality, and other factors . . . .”
              Mother complained Jeremiah called the foster mothers “mom” and
“mommy,” and complained about trivial matters, prompting the social worker to suggest
mother should not focus on “small [] detail[s] that are not pertinent to the [overall]

                                               8
progress of her reunification . . . .” During a meeting in early May 2013, mother admitted
she recently drank a glass of wine. Although mother claimed she consistently attended
12-step meetings (allegedly 30 meetings in April 2013), she was unable to explain the
steps beyond the first one, and was currently only working on step two despite a year of
attendance. Mother admitted she did not have a sponsor. The social worker concluded
mother was “unable to actively demonstrate any of the reasonably expected amount of
knowledge for her reported level of participation.”
              The reports from visitation monitors were not encouraging. According to
the monitors, mother’s efforts at effective parenting often proved inadequate. For
example, on a late April visit mother was unable to control Jeremiah’s aggressive
behavior toward other children, and the staff had to intervene on several occasions.
Mother failed to respond to staff directives or suggestions, and rather than focus on her
children mother often used her cell phone or engaged other parents in conversation.
Mother expressed a desire to improve the visits with her children, and volunteered to
attend another parenting program. Although mother previously had completed two
parenting programs, the social worker agreed it would be beneficial. Mother also asked
for a parent mentor to assist her with her visitation. The social worker gave her credit for
the suggestion, but was concerned about bringing a mentor “on board at this the
essentially 11th hour in an effort to provide the mother [with] parenting tips and advice
on how to engage with her children . . . .”
              The social worker concluded that “despite all of mother’s efforts to
complete her plan services, the mother has failed to demonstrate a reasonable level of
understanding of the materials learned from her services.” The social worker cited
mother’s inability to impart an understanding of AA’s 12 steps, and her use of marijuana
and alcohol despite attending 12-step meetings throughout the case. Although “both uses
were reported by mother . . . , and she stated that both were one time only,” the social
worker believed “mother does not demonstrate an understanding of the seriousness of her

                                              9
use of alcohol, as the potential first step into a downward slide into alcohol abuse.
Instead, the mother’s actions and description of the events seems to suggest the mother
has minimized her alcohol use.” The social worker also cited mother’s history of poor
choices in her relationships, and how she dealt with drugs and alcohol.
              In an addendum dated July 8, the social worker reported mother’s visits
with Jeremiah remained at four hours per week. Jeremiah tended “to be more resistant
when it is time to leave for the visit and is aggressive when he returns to the caretaker’s
home.” The foster mother sent mother a text message to schedule a visit after Jeremiah
was ill, but mother did not respond. In late May, Noel stated he wanted to soon reunify
with mother, and maintain a relationship with her if he could not be reunited. He was
happy and comfortable in his uncle’s home.
              In mid-June, mother told the social worker she felt empty without the
children, explaining they kept her motivated and she requested more visiting hours in the
future. The social worker advised mother he would not approve increased visiting hours
because the recommendation was to terminate services. She continued to attend 12-step
meetings and weekly appointments with her therapist. Kauffman, mother’s therapist,
reported mother was “more focused and is participating more in counseling and is
motivated to being a positive influence for her children. No concerns were noted.”
Mother attended church regularly and had increased her support system. In mid-July, a
social worker advised mother about “the miscommunication with regard to her visits,”
and that she continued to have four hours weekly. Mother cried and expressed frustration
“as she discussed the periods of time she did not get to see her children and how she feels
she was failed by SSA and her attorneys.”
              At the 18-month review in July 2013, the juvenile court received into
evidence SSA’s reports. The social worker, mother, and two of mother’s therapists
testified. The court terminated mother’s reunification services and set a section 366.26
hearing for November 20, 2013. Mother did not petition for writ relief.

                                             10
              In the initial report for the section 366.26 hearing, the social worker
recommended terminating mother’s parental rights to both children. SSA deemed the
boys adoptable. The children appeared comfortable and attached to the foster parents,
and their caretakers expressed a desire and willingness to adopt should reunification fail.
              Mother continued to visit with both boys, but the social worker described
mother’s visits as “poor in quality” and “near detrimental.” Mother stopped visiting for
approximately six weeks after back surgery, but did not provide information from her
doctor indicating she was unable to participate in visits. When mother did visit, she
sometimes left early because she had overlapping visits with her other nondependent
children. Noel suggested terminating mother’s visits early because they were of poor
quality.
              Jeremiah’s foster parents reported that since mother started to consistently
visit Jeremiah, his behavior at school and home had worsened. His aggressive behavior
at school involved hitting, biting and throwing things, and usually occurred on Mondays
following a visit with mother.
              On the date set for the section 366.26 hearing, December 10, 2013, mother
filed a modification petition as to both boys. The petition alleged mother had completed
a program called “‘Helping Women Succeed’” in October 2013. The program consisted
of 10 workshops, and covered topics designed to enable mother to become independent
and capable of caring for the children. She continued to attend self-help meetings,
worked with a sponsor, and was currently working on the “fifth step.” Mother sought
either return of the children with family maintenance services, or additional reunification
services.
              The court denied the modification petition without an evidentiary hearing,
finding mother did not make a prima facie showing of changed circumstances, or that
modification of the prior orders was in the children’s best interests. At the section 366.26
hearing, the court admitted SSA’s reports and Noel and mother testified. The court

                                             11
terminated mother’s parental rights to Jeremiah, finding him likely to be adopted, and
that he would not suffer detriment from the termination of mother’s parental rights.
                                                  II
                                            DISCUSSION
The Juvenile Court Did Not Abuse Its Discretion in Denying Mother’s Section 388
Modification Petition Without a Hearing
               Mother contends the juvenile court abused its discretion by denying her
modification petition without a hearing. Section 388 provides in relevant part, “(a)(1)
Any parent . . . may, upon grounds of change of circumstance or new evidence, petition
the court in the same action in which the child was found to be a dependent child of the
juvenile court . . . for a hearing to change, modify, or set aside any order of court
previously made or to terminate the jurisdiction of the court. . . . [ ¶] . . . (d) If it appears
that the best interests of the child . . . may be promoted by the proposed change of order
. . . , the court shall order that a hearing be held . . . .”
               A modification petition “must be liberally construed in favor of its
sufficiency.” (Cal. Rules of Court, rule 5.570(a).) But “[t]he parent seeking modification
must ‘make a prima facie showing to trigger the right to proceed by way of a full
hearing.’” (In re Anthony W. (2001) 87 Cal.App.4th 246, 250.) The “prima facie
requirement is not met unless the facts alleged . . . would sustain a favorable decision on
the petition.” (In re Zachary G. (1999) 77 Cal.App.4th 799, 806; In re Alexis W. (1999)
71 Cal.App.4th 28, 36 [party seeking modification “has the burden of showing not only
that circumstances have changed, but that [proposed change] would be in the child’s best
interests”].) We review the juvenile court’s summary denial of a modification petition
for an abuse of discretion. (In re Angel B. (2002) 97 Cal.App.4th 454, 460.) An abuse of
discretion occurs when the trial court makes an “‘“arbitrary, capricious, or patently
absurd determination.”’” (In re Arthur C. (1985) 176 Cal.App.3d 442, 446.) We have no
basis to substitute our judgment for that of the trial court when competing inferences can

                                                  12
reasonably be deduced from the facts. (In re Brittany K. (2005) 127 Cal.App.4th 1497,
1505.)
              Mother asserts that by the date of the 18-month review in July 2013 she had
completed the activities required by the family reunification case plan. According to her
declaration, she had submitted clean drug tests, visited her sons, obtained a residence for
herself and her children, and participated in the required therapy. But the juvenile court
rejected her modification petition, finding it would be detrimental because she “did not
understand enough from her case plan activities to get her dependent sons back.”
According to mother, the juvenile court cited the domestic violence and substance abuse
that originally led to the boys’ removal, and mother’s history of using methamphetamine,
marijuana, and alcohol. The court was concerned mother still smoked marijuana in
September 2012 and drank a glass of wine more recently in April or May 2013. The
court concluded these incidents showed mother had not implemented the lessons
conveyed to her through counseling and other case plan activities. The court also
expressed concern she could not consistently recite the 12-steps discussed in support-
group meetings.
              Mother argues that given her case plan activities, “she did not need to do
much more before her children could be safely returned to her.” She claims that in the
five months after the court terminated reunification services, “she had gained the insight
she previously lacked,” which she demonstrated by continuing to attend a self-help
meetings, and completing a 10-month empowerment workshop. These “activities show[]
she may have gained the insight she lacked in July 25, 2013 when the court found
returning her dependent sons would be detrimental, terminated family reunification
services and set a section 366.26 hearing.” She asserts, however, “[t]o sufficiently prove
she has insight she must testify about the insight she gained since the detriment finding
and termination of services. Moreover, she must have the opportunity to cross-examine
any assigned social worker who determined she previously lacked the insight to have her

                                            13
sons safely returned to her. The only vehicle for such testimony is an evidentiary
hearing.” (Original italics.)
              We disagree. While we do not doubt that mother sincerely desired to
reunify with her sons, the juvenile court did not abuse its discretion in denying mother’s
petition without an evidentiary hearing. Ample evidence supported the juvenile court’s
decision. Mother’s problems, which date back at least to 2005, led to an unsafe, chaotic
home life for her children. The children’s fathers had drug and criminal histories, and the
parents engaged in domestic violence. Mother’s recent marijuana and alcohol incidents
fit within a pattern of self-absorption at the expense of her children. Mother failed to
recognize the serious nature of the problems that resulted in dependency proceedings and
initially failed to take steps to ameliorate them. Indeed, mother stated periodically during
the earlier phase of the proceedings she did not want the children. She had received a
multitude of services including parenting, drug relapse counseling, and mental health
services, but continued to self-medicate, and did not take her prescribed medications. As
a social worker wrote in 2009, mother was always “in crisis . . . .” When the children
were in her care, the family often led a transient existence. Mother appeared unable to
understand and apply information she should have learned from her various case plan
services.
              The fact mother attended another empowerment program did not
demonstrate she had gained the insight that years of similar programs and services had
not instilled. The “Helping Women Succeed” program appeared geared toward
employment issues, rather than the issues (substance abuse, domestic violence, and
neglect) that brought Jeremiah before the court. Headings for workshops included “How
to build up personal strengths;” “How to prepare a good resume;” “How to heighten my
self-esteem;” “How to maintain job security;” “How to handle job interviews;” “How to
understand personal boundaries and self-respect;” “How to deal with conflict
management and helpful resolutions;” and “How to build confidence and climb up

                                             14
corporate ladder,” “How to turn your positive aspects to feel good and confident.”
Finding and maintaining employment was a case plan component, but it was not the
primary barrier to reunification.
              Mother argues her petition established a prima facie case for a hearing and
an opportunity to testify that she had the requisite insight into her problems. Mother’s
petition, however, failed to show she had the ability to act on any insight she may have
acquired in following her case plan and given mother’s long history of drug and alcohol
abuse and associated problems, the barrier to reunification was high. At the time the
juvenile court terminated services, mother had yet to progress beyond monitored
visitation, and the quality of her visits were poor. She neglected her children’s needs
during visits as she pursued her own interests, talking to other parents or using her cell
phone. While supposedly attending 12-step meetings almost daily, mother was “unable
to actively demonstrate any of the reasonably expected amount of knowledge for her
reported level of participation.” At the time she filed the modification petition, she had
not progressed through the 12 steps toward sobriety. Mother effectively disappeared for
six weeks during the post-reunification period, and only resumed visits at the social
worker’s suggestion.
              Nothing mother presented in her section 388 modification petition
demonstrated she had overcome the fundamental issues that prevented her from safely
parenting Jeremiah. She did not provide, for example, declarations from her counselors,
therapists, or anyone in her new “support system” asserting they believed she could
safely parent her children. Nor did her AA sponsor offer any evidence concerning her
progress. Her counselors previously suggested she might be able to safely parent with
ongoing counseling, but she opted not to continue her sessions because other needs
prevailed. Mother never accepted responsibility for the original incident leading to
dependency. Indeed, she consistently denied any wrongdoing that caused the children’s



                                             15
removal from her care, and nothing in her modification petition suggests mother
fundamentally accepted responsibility for her plight.
              Mother’s petition showed some signs of progress, displaying a belated
commitment to reunification. But her petition did not demonstrate a change in
circumstances that would lead the court to conclude a modification of its previous orders
would promote Jeremiah’s best interests. By the time mother filed her petition, Jeremiah
had been in a safe, stable, and loving placement for 16 months with foster parents who
wanted to adopt him. Removed at the age of 15 months, there was no indication he
viewed his mother in a parental role, and referred to his foster parents as “mom” and
“mommy.” The court reasonably could conclude Jeremiah’s best interests would not be
promoted by living with mother.
              Mother’s reliance on in In re Daijah T. (2000) 83 Cal.App.4th 666
(Daijah T.) is misplaced. There, the mother, who had reunited with three of her five
children, declared in her modification petition her children were bonded with each other
(id. at p. 669), and her petition “alleged some evidence that the best interests of the [two]
minors would be promoted by their reunification with their siblings [who lived with the
mother].” (Id. at p. 675.) Daijah T., however, does not hold the court must grant a
modification petition if the parent demonstrates a positive change. As noted above, to
establish a prima facie showing, the parent must present “facts which will sustain a
favorable decision if the evidence submitted in support of the allegations by the petitioner
is credited.” (In re Edward H. (1996) 43 Cal.App.4th 584, 593.) Mother’s modification
petition, at best, showed only changing circumstances within the context of her history of
drug and alcohol abuse and self-absorption to the detriment of her children. Under these
circumstances, we cannot say the trial court abused its discretion in denying mother’s
request for a hearing on her modification petition.




                                             16
                                         III
                                    DISPOSITION
            The judgment terminating parental rights is affirmed.



                                               ARONSON, ACTING P. J.

WE CONCUR:



FYBEL, J.



IKOLA, J.




                                         17